— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered October 24, 1985, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court made proper inquiry to ensure that the defendant’s waiver, inter alia, of his right to raise the defense of intoxication was knowingly, voluntarily and intelligently made (see, People v Serrano, 15 NY2d 304). Moreover, the defendant may not here challenge the factual basis for his plea (People v Riley, 120 AD2d 752). His present claim of ineffective assistance of counsel is not established by the record and should have been raised at sentencing or in a postjudgment motion (cf. People v Pascale, 48 NY2d 997; People v Brown, 45 NY2d 852). Thompson, J. P., Niehoff, Fiber, Sullivan and Harwood, JJ., concur.